Exhibit 10aac


1990 Stock Option Plan
NSO Agreement (transferable)






ROGERS CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT



THIS AGREEMENT is entered into by and between Rogers Corporation, a
Massachusetts corporation with its principal offices in Rogers, Connecticut (the
“Company”) and the Key Employee of the Company or any Parent or Subsidiary (the
“Optionee”) whose name and address are set forth on the Execution Page of this
Agreement.


WHEREAS, the Company adopted the Rogers Corporation 1990 Stock Option Plan, as
amended (the “Plan”), in order, among other things, to grant nonqualified stock
options to certain Key Employees of the Company, or any Parent or Subsidiary, to
purchase capital stock of the Company so as to give them a proprietary interest
in the Company’s success and to attract, retain and motivate Key Employees of
experience and ability; and


WHEREAS, the Optionee renders important services to the Company or any Parent or
Subsidiary, and the Company desires to grant a nonqualified stock option to the
Optionee;


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties hereto hereby agree as follows:


All capitalized terms used but not defined in this Agreement shall have the
meaning assigned to them under the Plan.


1.
Grant of Option. The Company hereby grants to the Optionee pursuant to the
Rogers Corporation 1990 Stock Option Plan the option to purchase from the
Company upon the terms and conditions hereinafter set forth the number of shares
of the $1 par value Capital Stock of the Company (the “Stock”) as has been
indicated at Paragraph 13(a) on the Execution Page hereof at the purchase price
per share set forth at Paragraph 13(b) on such Execution Page. The date of grant
of this option is as of the date set forth at Paragraph 13(c) on such Execution
Page and is hereinafter referred to as the “Option Date.”



2.
Exercisability; Term of Option. This option shall become exercisable in
accordance with the earliest of the following schedules, so long as the Optionee
continues in Employment with the Company or any Parent or Subsidiary:

 
Page 1 of 6

--------------------------------------------------------------------------------


 

 
a)
In accordance with the schedule set forth at Paragraph 13(d) on the Execution
Page;




 
b)
If the Optionee terminates such Employment by reason of Retirement, Disability
or death, this option will became fully exercisable; or




 
c)
In accordance with Paragraph 7.



This option shall remain exercisable until it expires on the tenth anniversary
of the Option Date, unless the option is sooner terminated as hereinafter
provided. Exercise of this option to the extent exercisable may be made in whole
or in part at any time and from time to time within the above limits, provided
it is for not less than fifty shares of Stock, unless the extent to which it may
become exercisable cannot increase, in which event it may be exercised for the
entire balance as to which it is exercisable.


3.
Purchase Only for Investment. To ensure the Company’s compliance with the
Securities Act of 1933, as amended (the “Securities Act”), the Optionee agrees
for himself or herself, the Optionee’s legal representatives and estate, or
other persons who acquire the right to exercise the option by bequest or
inheritance, that shares will be purchased on the exercise of this option for
investment purposes only and not with a view to their distribution, as that term
is used in the Securities Act, unless in the opinion of counsel to the Company
such distribution is in compliance with or exempt from the registration and
prospectus requirements of the Securities Act, and the Optionee further agrees
to sign a certificate to such effect at the time of exercising the option.



4.
Option Transferable in Limited Circumstances. This option may be transferred to
a family member, trust or charitable organization to the extent permitted by
applicable law; provided that the transferee agrees in writing with the Company
to be bound by the terms of this Agreement and the Plan. Except as permitted in
the preceding sentence, this option is not transferable otherwise than by will
or by the laws of descent and distribution, and shall be exercisable during the
Optionee’s lifetime only by the Optionee.



5.
Manner of Exercise. This option may be exercised by giving written or electronic
notice of exercise to the Company, or the Company’s designee designated to
accept such notices, specifying the number of shares to be purchased and
accompanied by the payment of the aggregate option price for the number of
shares purchased. The option price shall be paid in full either (a) in cash, by
check or by other instrument acceptable to the Company, (b) in Stock (either
actually or by attestation) that has been held by the Optionee for a minimum of
six months, and valued at its Fair Market Value, as of the date of exercise, or
(c) by a combination of (a) and (b). The Optionee may also deliver to the
Company, or its designee, a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Company cash, a
check or other instrument acceptable to the Company to pay the option price;
provided that the Optionee and the broker shall comply with such procedures and
enter into such agreements of indemnity and other agreements as the Company
shall prescribe as a condition of such payment. Payment instructions will be
received subject to collection.

 
Page 2 of 6

--------------------------------------------------------------------------------


 
6.
Tax Withholding. The Optionee hereby agrees that the exercise of this option or
any installment thereof will not be effective, and no shares will become
transferable to the Optionee, until the Optionee makes appropriate arrangements
with the Company for such income and employment tax withholding as may be
required of the Company under applicable United States federal, state or local
law on account of such exercise. The Optionee may satisfy the obligation(s), in
whole or in part, by electing (i) to make a payment to the Company in cash, by
check or by other instrument acceptable to the Company, (ii) subject to approval
of the Compensation and Organization Committee of the Board of Directors of the
Company (the “Committee”), to deliver to the Company a number of already-owned
shares of Stock having a value not greater than the amount required to be
withheld (such number may be rounded up to the next whole share), or (iii) by
any combination of (i) and (ii) and the following sentence. The Committee may
also permit, in its sole discretion and in accordance with such procedures as it
deems appropriate, the Optionee to have the Company withhold a number of shares
which would otherwise be issued pursuant to this option having a value not
greater than the amount required to be withheld (such number may be rounded up
to the next whole share). The value of shares to be withheld (if permitted by
the Committee) or of delivered shares shall be based on the Fair Market Value of
a share of Stock as of the date the amount of tax to be withheld is to be
determined.



7.
Stock Dividends; Stock Splits; Stock Combinations; Recapitalizations. In the
event of any change in the outstanding shares of Stock that occurs after the
Option Date by reason of a Stock dividend or split, recapitalization, merger,
consolidation, combination, exchange of shares, or other similar corporate
change as to which the Company is a surviving corporation, the number, kind and
option price of shares subject to this option to the extent it is then
outstanding shall be adjusted appropriately by the Committee, whose
determination shall be conclusive; provided, however, that fractional shares
shall be rounded to the nearest whole share. Upon a determination by the Board
that an event has occurred that will or is likely to result in a merger or a
similar reorganization which the Company will not survive or a sale of all or
substantially all of the assets of the Company (a “Cessation Event”), the
unexercised portion of this option to the extent it is then outstanding shall
become exercisable in full immediately (or as of the date which is 180 days
preceding such Cessation Event, if later than such determination). The
occurrence of a Cessation Event shall cause every option outstanding hereunder
to terminate, to the extent not then exercised, unless any surviving entity
agrees to assume the obligations hereunder.



8.
Termination of Option. In the event that the Optionee incurs a Termination of
Employment with the Company or any Parent or Subsidiary at any time prior to
exercise of this option in full, this option shall terminate and may no longer
be exercised, except as follows:

 
Page 3 of 6

--------------------------------------------------------------------------------


 

 
i.
In the event of the Optionee’s Termination of Employment with the Company or any
Parent or Subsidiary by reason of Retirement or Disability, this option shall
become immediately vested and exercisable in full, and may be exercised at any
time during the period ending on the expiration date of this option or the five
(5) year period after the date of such Retirement or Disability, whichever
period is shorter;




 
ii.
In the event of the Optionee’s Termination of Employment with the Company or any
Parent or Subsidiary by reason of death, this option shall become immediately
vested and exercisable in full, and may be exercised at any time by the
Optionee’s beneficiary during the period ending on the expiration date of this
option or the five (5) year period after the date of death, whichever period is
shorter; or




 
iii.
In the event of the Optionee’s Termination of Employment with the Company or any
Parent or Subsidiary for any reason other than death, Disability, or Retirement,
this option, to the extent exercisable on the date of such Termination of
Employment, may be exercised at any time within a period of three (3) months
after such Termination of Employment or during the period ending on the
expiration date of this option, whichever period is shorter;



provided, however, that this option may not be exercised to any extent by anyone
after the date of expiration of the option stated in Paragraph 2.


9.
Rights of Optionee. The Optionee shall not have any rights as a shareholder with
respect to shares of Stock covered by this option until the date of issuance of
a stock certificate (or the equivalent thereof) for such shares. Except as
provided in Paragraph 7, no adjustment shall be made for dividends or other
rights the record date for which is prior to the date of issuance of such
certificate (or equivalent form of ownership). Nothing herein contained shall
impose any obligation on the Company or any Parent or Subsidiary or any other
entity or the Optionee with respect to the Optionee’s continued Employment.
Nothing herein contained shall impose any obligation upon the Optionee to
exercise this option. This option is not intended to qualify as an incentive
stock option under Code Section 422; the Company makes no representation as to
the tax treatment to the Optionee upon receipt or exercise of the option or sale
or other disposition of the shares covered by the option.



10.
Relationship to Plan. The option contained in this Agreement has been granted
pursuant to the Plan and is in all respects subject to the terms, conditions and
definitions of the Plan. The Optionee hereby accepts this option subject to all
the terms and provisions of the Plan and agrees that all decisions under and
interpretations of the Plan by the Committee shall be final, binding and
conclusive upon the Optionee and his or her heirs.



11.
Governing Law. This Agreement shall be subject to and construed in accordance
with the laws of the Commonwealth of Massachusetts.

 
Page 4 of 6

--------------------------------------------------------------------------------


 
12.
Beneficiary Designation. The Optionee may designate beneficiary(ies) to whom
shall be transferred any rights under the option which survive the Optionee’s
death.



To obtain the beneficiary designation form, please go to the “Options and Equity
Awards” section of the Schwab Equity Award Center website
(http://equityawardcenter.schwab.com) after completing the login procedure and
click on the “Review message” from your “employer” and then click on the “Equity
Awards Beneficiary Designation Form”. Alternatively, you may request this
beneficiary designation form by sending an e-mail to
equityawardsadmin@rogerscorporation.com or calling the Office of the Corporate
Secretary of Rogers Corporation at 800-227-6437 ext. 5566.


In the absence of an effective beneficiary designation, the Optionee
acknowledges that any rights under the option which survive the Optionee’s death
shall be rights of his or her estate.
 
Page 5 of 6

--------------------------------------------------------------------------------



ROGERS CORPORATION NONQUALIFIED STOCK OPTION AGREEMENT


EXECUTION PAGE OF NONQUALIFIED STOCK OPTION AGREEMENT FOR THE
ROGERS CORPORATION 1990 STOCK OPTION PLAN


13.
Certain Additional Information. This Paragraph sets forth certain information
referred to in Paragraphs 1 and 2 of this Agreement.




(a)
The number of option shares is ___________________.




(b)
The purchase price per share for such option shares is $ _________________.




(c)
The Option Date is _________________.




 
(d)
So long as the Optionee continues in Employment, the Option shares shall become
exercisable as follows:

 
Cumulative Portion
 
Date First
of Option Shares
 
Exercisable
     
33 1/3%
 
2nd Anniversary of Option Date
66 2/3%
 
3rd Anniversary of Option Date
100%
 
4th Anniversary of Option Date

 


By: Rogers Corporation


By clicking Accept below I, ____________________, hereby acknowledge receipt of
the foregoing option and agree to its terms and conditions:


Page 6 of 6